Title: From Thomas Jefferson to United States House of Representatives, 30 November 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     
                     
                        To the House of Representatives 
                        
                        of the United States. 
                     Nov. 30. 1808.
                  
                  According to the request of the House of Representatives, expressed in their resolution of the 25th. instant, I now lay before them a copy of my proclamation of the 19th. of April last.
                  
                     Th: Jefferson 
                     
                     
                  
               